In two related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals, as limited by her brief, from so much of two orders of disposition of the Family Court, Queens County (Salinitro, J.), both dated February 5, 2001 (one as to each child), as, after a fact-finding hearing, terminated her parental rights and transferred custody and guardianship of the children to the Commissioner of Social Services of the City of New York and St. Vincent’s Services, Inc., for the purpose of adoption.
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contention, the petitioner established by clear and convincing evidence that she permanently neglected her children by failing to plan for their future, despite the petitioner’s diligent efforts to strengthen her relationship with her children, reunite them, and arrange for counseling (see Social Services Law § 384-b; Matter of Star Leslie W., 63 NY2d 136 [1984]; Matter of Nancy O., 295 AD2d 616 [2002]).
The paramount concern is the best interests of the children (see Matter of Jeremiah R., 266 AD2d 553, 554 [1999]). There is ample evidence that the best interests of the subject children would be served by freeing them for adoption. Santucci, J.P., McGinity, Townes and Mastro, JJ., concur.